DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Discussed possible restriction requirement with Glenn Johnson on 10-29-2021 between species with a main cylinder as claimed in claims 1-23 and species wherein the flutes form the main cylinder as claimed in claims 24-31.  However, upon search and consideration no serious search burden was found to exist.  Therefore, the discussed restriction is no longer being considered.   

Claim Interpretation
Applicant’s response on 6-21-2022 to the drawing and specification objections clarifies the claim language regarding the support members.  As now understood, the support members may comprise stalk roll shafts which are understood in the prior art as a part of a corn harvesting head row unit.  However, it is noted that the term “support member” is still not a term of the art and may be interpreted as any element that provides support to the main cylinder.  

Claim Objections
Claims 1 line c. “with main cylinder” should read: “with the main cylinder” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 presents “the exposed hub” which lacks antecedent basis.  
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-35 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Calmer (US 2018/0168103).
See at least figures 10, 21A-28C and ¶s 0143-0145, 0148, 0165-0167, 0198-211, 0219-0245 and 0334-0345.

Response to Arguments
Applicant's arguments filed 6-21-2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments about Calmer not comprising 12 flutes.  Calmer in ¶s 0200, 0211, 0222, 0236, 0325, 0335 each clearly state that the optimal number of flutes may vary without limitations and do not need to equal ten.  Further, ¶0336 specifically states that the ten flute stalk rolls 400/400’ may have additional flutes.  Therefore, Calmer is considered to clearly anticipate the use of any number of stalk flutes to include additional flutes such as twelve.  Even if, for the sake of argument, it were decided that Calmer did not clearly anticipate the use of  twelve flutes it would be considered well within the skill of the art to merely add two additional flutes in view of the disclosure of Calmer for the purpose of finer chopping.  Applicant’s disclosure and claims do not appear to add any new inventive structure or function in view of the prior art.  The rejection is deemed appropriate and is therefore maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671